Citation Nr: 0941222	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-20 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1960 to June 1963, with previous service in the 
United States Navy Reserve.  He died in June 2006.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), in which the benefit sought on appeal 
was denied. 

As a matter of history, the Board notes that the Veteran's 
claim for entitlement to service connection for diabetes 
mellitus with renal disability, coronary artery disease, and 
hypertension, and entitlement to an initial compensable 
rating for residuals of an appendectomy scar were pending 
prior to the Veteran's death.  Since the Veteran's claims 
could not survive his death as a matter of law, the claims 
were dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); see also 
Zevalkink v. Brown, 10 F.3d 1236, 1243-44 (Fed. Cir. 1996). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The appellant has filed a claim for entitlement to service 
connection for cause of the Veteran's death.  The Veteran 
died in June 2006.  The death certificate lists the immediate 
cause of death as heart failure due to coronary artery 
disease.  The other significant conditions contributing to 
his death were chronic renal dysfunction and chronic lung 
disease.  As is explained below, the Board finds that 
additional development by the RO is necessary prior to 
adjudication of the appellant's current claim.

The appellant essentially contends that conditions (primarily 
hypertension and diabetes mellitus) which contributed to or 
led to the Veteran's death had their inception in service.  
She points to service treatment records noting problems with 
glucose and elevated blood pressure readings.  She also 
alleges that there are essential records of inservice 
treatment that have not been added to the record.  
Specifically, she asserts that records from 28 days of 
inpatient treatment at the United States Naval Hospital in 
New York (currently, the VA Medical Center in St. Albans) may 
reveal specific medical findings such as daily blood pressure 
readings or blood tests, which support her assertion as to 
the onset of diabetes mellitus and hypertension in service.  

The record contains an inpatient hospital summary for an 
appendectomy surgery and residual complications at the Naval 
Hospital, but there are no daily health progress notes from 
the Veteran's month-long inpatient stay from April 1, 1963 to 
April 29, 1963.   Furthermore, the record does not contain 
documentation showing that VA made reasonable attempts to 
obtain all existing records pertinent to this claim.  The 
agency of original jurisdiction (AOJ) should again attempt to 
obtain these records of hospital treatment. 

The AOJ should also attempt to obtain any other outstanding 
records the appellant alleges are in VA's constructive 
possession.  In this regard, the AOJ should request that the 
appellant submit an itemized list of what records she 
believes exist that have not yet been associated with the 
claims.  Specifically, the AOJ first should instruct her to 
provide such pertinent information as date, location, and any 
other relevant information that might assist in identifying 
and obtaining any such records. 

The AOJ then should attempt to find or obtain the itemized 
records that the appellant contends exist.  If copies of 
these identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken in attempt to find the records and why such 
attempts were unsuccessful.  Pursuant to Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to assist a 
veteran in the procurement of records.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
duty to assist requires that records of a Federal department 
or agency must be sought until it is reasonably certain that 
such records do not exist or that further efforts to obtain 
these records would be futile.  38 U.S.C.A. § 5103A (b)(3).  

The Board finds that there is no indication in the record 
that shows the RO has exhausted its efforts to obtain the 
Veteran's records reasonably identified by the appellant.  In 
light of the foregoing, every effort should be made to obtain 
all identified records, particularly service treatment 
records, including the records from his month long 
hospitalization in April 1963.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
appellant submit a list of what records 
she believes exist that have not yet been 
associated with the claims file.  
Specifically, the RO/AMC should instruct 
her to provide such pertinent information 
as date, location, and any other relevant 
information that might assist in 
identifying and obtaining any such 
records. 

2.  As set forth in 38 U.S.C.A. § 
5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), 
the RO/AMC should continue efforts to 
locate the itemized records until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO/AMC should attempt to 
obtain the records from the Veteran's 
hospitalization from April 1, 1963 to 
April 29, 1963, at the Naval Hospital in 
New York (currently, the VA Medical Center 
in St. Albans).  The appellant should be 
notified of the RO/AMC's attempts to 
locate these records as well as any 
further action to be taken.

3.  Following the receipt of any response 
from relevant inquiries, the RO/AMC should 
prepare a report detailing their efforts, 
including any responses received, and the 
results of their requests.  If no 
response, or a negative response, is 
received, the RO should so state in its 
report.  This report is then to be added 
to the claim folder.

4.  After an appropriate period of time or 
after the appellant indicates that she has 
no further evidence to submit, the RO/AMC 
should consider whether additional 
development, including a new medical 
opinion regarding whether the cause of the 
Veteran's death was related to his 
service, is warranted.  If so, one should 
be provided.  

5.  Thereafter, the RO/AMC should re-
adjudicate the appellant's claim of 
service connection for cause of the 
Veteran's death.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, she should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


